DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wesley A. Horner and Robert M. Ling on 22 March 2021.

The application has been amended as follows: 
Please replace the existing claim set with the following:

(Currently amended) One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising:
accessing a digital interaction encoding that encodes digital interaction data for a digital interaction of a user into an encoding vector; 
with a deep neural network, a support vector machine, a random forest classifier, or a k-nearest neighbor classifier; and
providing the predicted identification 

2.	(Original) The computer storage media of claim 1, wherein the digital interaction data comprises only behavior-based data and the predicted identification of the user is anonymous. 

3.	(Currently amended) The computer storage media of claim 1, wherein each class of the multi-class classification corresponds to a different user of a plurality of known users, wherein generating [[a]] the predicted identification comprises: 
identifying, with the 
automatically growing the deep neural network to accommodate a new class corresponding to the new user.
 
4. (Original) The computer storage media of claim 3, wherein automatically growing the deep neural network comprises adding a neuron to an output layer of the deep neural network.
 
5.	(Currently amended) The computer storage media of claim 3, the operations further comprising ing[[ed]], based on a number of detected new classes, a multi-class classifier performing the multi-class classification. 
6.	(Original) The computer storage media of claim 1, wherein the digital interaction data comprises finite values that replace missing values. 
7.	(Currently amended) The computer storage media of claim 1, wherein performing the multi-class classification of the digital interaction encoding is with the 
8.	(Original) A computerized method for digital user identification, the method comprising: 
accessing a digital interaction encoding that encodes digital interaction data for a digital interaction of a new user into an encoding vector; 
using the digital interaction encoding as an input into a deep neural network configured to perform a multi-class classification, wherein each class of the multi-class classification corresponds to a different user of a plurality of known users; 
identifying a new class corresponding to the new user based on a determination that the multi-class classification fails to satisfy a similarity threshold with respect to the known users; and 
automatically growing the deep neural network based on the new class.
9.	(Original) The computerized method of claim 0, wherein the digital interaction data comprises only behavior-based data and the predicted identification of the user is anonymous. 

identifying a neuron from an output layer of the deep neural network with a strongest activation number; and 
determining that the strongest activation number is below an activation threshold. 
11.	(Original) The computerized method of claim 0, wherein automatically growing the deep neural network comprises: 
adding a neuron to an output layer of the deep neural network; and 
adding a new connection between the added neuron and each neuron in a previous layer of the deep neural network. 
12.	(Original) The computerized method of claim 11, wherein the deep neural network is automatically retrained based on at least one of a number of new classes or a number of new digital interactions detected since a prior training of the deep neural network. 
13.	(Original) The computerized method of claim 11, wherein the deep neural network is automatically retrained based on a threshold percentage of at least one of detected new users or detected new digital interactions to known users.
14.	(Original) The computerized method of claim 0, wherein the digital interaction data comprises finite values that replace missing values.


 one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors; and 
a means for generating a predicted identification of a user by using the one or more hardware processors to perform a multi-class classification, with a deep neural network, a support vector machine, a random forest classifier, or a k-nearest neighbor classifier, based on a digital interaction encoding that encodes digital interaction data for a digital interaction of the user into an encoding vector. 
16.	(Original) The computer system of claim 0, wherein the digital interaction data comprises only behavior-based data and the predicted identification of the user is anonymous.
17.	(Original) The computer system of claim 0, wherein each class of the multi-class classification corresponds to a different user of a plurality of known users, wherein the means for generating a predicted identification is configured to: 
identify the user as a new user based on a determination that the multi-class classification fails to satisfy a similarity threshold with respect to the known users; and 
automatically grow to accommodate a new class corresponding to the new user.
18.	(Original) The computer system of claim 17, wherein the means for generating a predicted identification is configured to automatically grow by adding a neuron. 
19.	(Original) The computer system of claim 17, further comprising an adaptive modeling component configured to utilize the one or more hardware processors to automatically retrain the means for generating a predicted identification based on a number of detected new classes. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.

As the above Examiners amendment overcomes the outstanding 102(a)(1) rejection of the claims and incorporates subject matter previously indicated as allowable, all remaining claims are now in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432